USDC IN/ND case 1:19-cv-00288-WCL-SLC document 1 filed 06/27/19 page 1 of 4


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           FORT WAYNE DIVISION

TRISHA PENCE,                            )
                                         )   Case No.: 1:19-cv-00288
      Plaintiff,                         )
                                         )
      vs.                                )
                                         )
WESTERN EXPRESS, INC. and                )
JERRY ROSS,                              )
                                         )
      Defendants.                        )

                              NOTICE OF REMOVAL

      Defendants, Western Express, Inc. and Jerry Ross, by counsel and pursuant

to 28 U.S.C. §§ 1441 & 1446, et seq., hereby respectfully provide their Notice of

Removal of this action from the Allen Superior Court (Indiana), to the United States

District Court for the Northern District of Indiana, Fort Wayne Division, and, in

support thereof, state as follows:

      1.     Plaintiff, Trisha Pence (“Plaintiff”), filed her Complaint for Damages

on May 22, 2019, in the Allen Superior (Indiana) Court. Service of the Summons

and Complaint was achieved on Defendant, Western Express, Inc. on June 3, 2019

by certified mail. Service of the Summons and Complaint was achieved on

Defendant, Jerry Ross on June 5, 2019 by certified mail. The case is docketed there

as Cause No. 02D02-1905-CT-000301. A true and accurate copy of the Complaint,

Summons and Appearance are attached hereto as Exhibit A.

      2.     Plaintiff is a resident and citizen of Indiana.
USDC IN/ND case 1:19-cv-00288-WCL-SLC document 1 filed 06/27/19 page 2 of 4


      3.     Defendant, Western Express, Inc. is incorporated in Tennessee, and its

principal place of business is Tennessee.

      4.     Defendant, Jerry Ross, is a resident and citizen of Virginia.

      5.     Plaintiff is seeking compensation for personal injuries including, but

not limited to, a miscarriage, she suffered and that she claims was the result of a

November 28, 2018 motor vehicle accident in which involved a collision with a

tractor-trailer unit operated by Defendant Jerry Ross, who was driving under the

interstate operating authority of Western Express, Inc.

      6.     Plaintiff made a pre-suit settlement demand of $350,000.00. Therefore,

Defendants believe, in good faith, that Plaintiff is claiming an amount in

controversy in excess of $75,000.00, exclusive of interest and costs.

      7.     Where there is complete diversity of citizenship between the parties

and the amount in controversy is in excess of $75,000.00, there is subject matter

jurisdiction over this case pursuant to 28 U.S.C.§1332(a).

      8.     This matter is removable pursuant to 28 U.S.C. §1441(b) where there

is complete diversity of citizenship between the parties.

      9.     That pursuant to 28 U.S.C. §1446 filed herewith and by reference

made a part hereof is a true and correct copy of all process, pleadings and orders

served upon Defendants in this action.

      10.    The Notice of Removal was filed within 30 days, from which

Defendants first ascertained the case is one which is removable and was also filed

within one year of commencement of the state court action.




                                            2
USDC IN/ND case 1:19-cv-00288-WCL-SLC document 1 filed 06/27/19 page 3 of 4


      11.    Accordingly, pursuant to 28 U.S.C. § 1332 (a)(1), this Court has

original jurisdiction of this action because the amount in controversy is in excess of

the sum of $75,000.00, exclusive of interest and costs, and the parties are citizens of

different states. Therefore, removal is appropriate under 28 U.S.C. § 1441(b).

      12.    Venue is proper in this district because Plaintiff filed her original state

court action in Allen County, Indiana.

      13.    True and accurate copies of the Notice of Removal with accompanying

exhibits will be promptly filed with the Clerk of the Allen Superior Court and also

served upon all counsel of record in the Allen County case.

      14.    By filing this Notice of Removal, Defendants do not waive any defenses

available to them.

      WHEREFORE, Defendants, Western Express, Inc. and Jerry Ross, by

counsel, hereby respectfully provide this notice that this action is removable to this

Court from the Allen Superior Court, Indiana, pursuant to 28 U.S.C. § 1441, seek

its removal to this Court, and pray for any and all other necessary and proper relief

in the premises. Defendants further pray that there be no further proceedings in

this action in the Allen Superior Court, Indiana.




                                          3
USDC IN/ND case 1:19-cv-00288-WCL-SLC document 1 filed 06/27/19 page 4 of 4


Date: June 27, 2019               Respectfully submitted,

                                  /s/Michael B. Langford
                                  Michael B. Langford
                                  Attorney No. 18046-53
                                  Scopelitis, Garvin, Light, Hanson &
                                  Feary, P.C.
                                  10 West Market Street, Suite 1400
                                  Indianapolis, IN 46204
                                  Tel. (317) 637-1777
                                  Fax (317) 687-2414
                                  mlangford@scopelitis.com

                                  Attorney for Defendants,
                                  Western Express, Inc. and Jerry Ross
4816-1447-6952, v. 1




                                    4
